Conviction is for robbery. The indictment is regular; and we have before us neither statement of facts nor bill of exceptions.
The judgment is irregular in that it orders appellant's confinement in the penitentiary for the full period of eight years. It should condemn her to confinement in the state penitentiary for a period of not less than five nor more than eight years, and it will be so reformed and affirmed. See Cole v. State, 73 Tex.Crim. Rep., and other cases listed in Vernon's Texas Crim. Statutes, vol. 2, p. 857.
Affirmed and reformed.